Citation Nr: 0032273	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  98-19 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a dental disability for 
treatment purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to 
October 1952.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1999, it was found to be 
well-grounded and remanded to the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in St. 
Paul, Minnesota, for additional development.  The case is now 
before the Board for final appellate consideration.


REMAND

The Board notes that during the pendency of this appeal, 38 
C.F.R. § 3.381, pertaining to service connection for purposes 
of VA outpatient dental treatment, was substantially revised, 
effective June 8, 1999.  Importantly, effective the same 
date, a related provision, 38 C.F.R. § 3.382 (pertaining to 
evidence required to establish service connection for dental 
disabilities), was removed from the regulations.  See 64 Fed. 
Reg. 30392 (1999), codified at 38 C.F.R. §§ 3.381, 3.382 
(2000).  Significantly, where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The RO must be afforded the opportunity to consider 
the appeal under the revised, as well as amended, applicable 
law, and determine the version most favorable to the veteran.

The Board emphasizes that both the old and new regulations 
clearly provide that replaceable missing teeth and treatable 
carious teeth are not disabling conditions subject to 
compensation under VA laws, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
38 C.F.R. § 3.381(a) (in effect on and after June 8, 1999) 
and 38 C.F.R. § 4.149 (in effect prior to June 8, 1999).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (in effect prior to June 
8, 1999).

There has also been another significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The November 1999 Board Remand directed the veteran should be 
provided a VA examination to determine the etiology of any 
dental disability, with prior review of the veteran's claims 
folder by the examiner.  The report of VA examination 
conducted in March 2000 does not reflect that the examiner 
reviewed the veteran's claims folder prior to the 
examination, nor otherwise considered the veteran's medical 
history as established in the record, to include in-service 
treatment secondary to traumatic occlusion in April 1951 and 
treatment for a fracture of the left ramus of the mandible in 
April 1952.  Rather, the examiner noted the veteran did not 
relate any dental trauma.  Remand directives confer upon the 
veteran or other claimant the right to compliance with Remand 
Orders.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA dental examination to determine 
the etiology of any dental disability the 
veteran may have.  All indicated studies 
should be performed and all findings 
reported in detail.  The claims file must 
be made available to, and reviewed by, 
the examiner prior to the examination.  
The examiner should note the veteran's 
medical history as established in the 
record, and as reported by the veteran, 
to include in-service treatment secondary 
to traumatic occlusion in April 1951 and 
treatment for a fracture of the left 
ramus of the mandible in April 1952.  The 
examiner is requested to offer an opinion 
as to the etiology of any dental 
disability, including whether it is at 
least as likely as not related to service 
or to any inservice trauma.  A complete 
rationale should be provided for any 
opinion offered.


2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures in accordance with 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  After the development requested has 
been completed, the RO should again 
review the veteran's claim for service 
connection for a dental disability for 
treatment purposes under both the old and 
new criteria  in effect prior to and from 
June 8, 1999, and readjudicate his claim.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted. No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2000)



